AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 1



                                          UNITED STATES D ISTRICT C OURT
                                                         Eastern District o f Pennsylvania
                                                                                   )
               UNITED STATES OF AMERICA                                            )
                                                                                                  JUDGMENT IN A CRIMINAL CASE
                          v.
                           Stephen Stroh
                                                               FliJ;tJ
                                                                    T                             Case Number: 0313 2:18CR00333-001

                                                               FEB 2 4 2020                       USM Number: 69745-066

                                                      :~f'~,_~
                                                      ···• -    .,
                                                                               ,
                                                                                             ~ancy MacEoin, Esq.
                                                                           r--.,... )°'""'· Defendant's Attorney
                                                                                       .,, W' ~
THE DEFENDANT:
Ill pleaded guilty to count(s)      -~ 2, 3, 4, 5, 6 & 7 _      _    _
D pleaded nolo contendere to count(s)
     which was accepted by the court.
D was found guilty on count(s)
     after a plea ofnot guilty.

The defendant is adjudicated guilty of these offenses:

Title & Section                   Nature of Offense                                                                 Offense Ended

21 U.S.C. §§ 963, 952             Conspiracy to import controlled substances                                        12/23/201 7

a), & 960(a) & (b)(3)

21   u.s.c. §§ 846 & 841          Conspiracy to distribute controlled substances                                    12/23/201 7             2

       The defendant is sentenced as provided in pages 2 through                       _ _8_ _ of this judgment. The sentence is imposed pursuant to
the Sentencing Refonn Act of 19&4.
D The defendant has been found not guilty on count(s)
• Count(s)                                                 D is          Dare dismissed on the motion of the United States.

         It is ordered that the defendant must notify the United States attorney for this district within 30 days of any change of name, residence,
or mailing address until all fines, restitution, costs, and special assessments imposed by this jud       tare fully paid. If ordered to pay restitution,
the defenaant must notify the court and United States attorney of material changes in eco           1c circumstances.




                                                                               Date
AO 245B (Rev. 09/ 19)   Judgment in a Criminal Case
                        Sheet IA
                                                                                            Judgment-Page _ _ of
DEFENDANT: Stephen Stroh
CASE N UMBER: 031 3 2:18CR00333-001

                                            ADDITIONAL COUNTS OF CONVICTION

Title & Section                   Nature of Offense                                     Offense Ended      Count
(a)(1) and (b)( 1)(A)              (continued from page 1)

21 U.S.C. § 841 (a)(1)             Possession with intent to distribute 500 grams        12/23/2017           3&4

& (b)(1 )(A) & 18 U.S.C.           or more of methamphetamine & aiding & abetting

§2
21 U.S.C. § 841 (a)(1 )            Possession with intent to distribute methoxyacetyl    12/23/201 7                5

and (b)(1 )(C) and                 fentanyl and aiding and abetting

18 u.s.c. § 2

21 U.S.C. § 856(a)(2)              Maintaining a drug involved premises                  12/23/2017                6&7

and (b)                            and aiding and abetting
AO 24513 (Rev. 09119) Judgment in Criminal Case
                      Sheet 2 - Imprisonment
                                                                                                  Judgment -   Page _   _3_   of   8
DEFENDANT:   Stephen Stroh
 CASE NUMBER: 03 13 2:1 8CR00333-001

                                                              IMPRISONMENT

          The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a
total term of:
                           210 Months total (210 on cts 2, 3 & 4 & 210 Months on cts. 1, 5, 6, & 7)- to run concurrently




      ~ The court makes the following recommendations to the Bureau of Prisons:
             Defendant to receive credit for time served, participate in any available mental health, drug and rehabilitative programs
             as well as participate in the RDAP program




      liZI   The defendant is remanded to the custody of the United States Marshal.

      D The defendant shall surrender to the United States Marshal for this district:
             D at                                  D a.m.      D p.rn.      on

             D as notified by the United States Marshal.

      D The defendant shall surrender for service of sentence at the institution designated by the Bureau ofPrisons:
             D before 2 p.m. on
             D   as notified by the U nited States Marshal.

             D as notified by the Probation or Pretrial Services Office.


                                                                  RETURN
 I have executed this judgment as follows:




             Defendant delivered on                                                     to

 at - - -- - -                 _ _ _ _ _ _ _ , with a certified copy of this judgment.



                                                                                                UNITED STA TES MARSHA L


                                                                           By
                                                                                             DEPUTY UNITED STATES MARSHAL
AO 2458 (Rev. 09/ 19) Judgment in a Criminal Case
                      Sheet 3 - Supervised Release
                                                                                                       Judgment- Page _ _   _   of
DEFENDANT: Stephen Stroh
CASE NUMBER: 0313 2 :18CR00333-001
                                                      SUPERVISED RELEASE
Upon re lease from imprisonment, you will be on supervised release for a term of:

 5 yrs total (5 yrs on cts. 2, 3, & 4; 3 yrs. on cts. 1, 5, 6, & 7 to run concurrently)




                                                     MANDATORY CONDITIONS
I.    You must not commit another federal, state or local crime.
2.    You must not unlawfully possess a contro lled substance.
3.    You must refrain from any unlawful use of a co ntrolled substance. You must submit to one drug test w ithin 15 days of release fro m
      imprisonment and at least two period ic dr ug tests thereafter, as determined by the comi.
             D The above drug testing condition is suspended, based on the court's determination that you
                pose a low risk of future substance a buse. (check if applicable)
4.     D You m ust make restitutio n in accordance with 18 U .S.C. §§ 3663 and 3663A o r any other statute authorizing a sentenc e of
         restitution. (check ifapp licable)
5.     ~ You must cooperate in the collection of DNA as directed by the probation officer. (check   ifapplicable)
6.     D You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
         d irected by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
         reside, work, are a stude nt, or were convicted of a qualifying offense. (check ifapplicable)
7.     0 You must participate in an approved program for domestic violence. (check ifapplicable)

You must comply with the standard conditio ns that have been adopted by this c-0urt as well as with any other conditions on the attached
page.
AO 245B (Rev. 09119)   Judgment in a Criminal Case
                       Sheet 3A - Supervised Release
                                                                                                Judgment- Page   -----=5=----   of _ _____c8
                                                                                                                                           e--   -
DEFENDANT: Stephen Stroh
CASE NUMBER: 0313 2:18CR00333-001

                                       STANDARD CONDITIONS OF SUPERVISION
As part of your supervised release, you must comply with the following standard conditions of supervision. These conditions are imposed
because they establish the basic expectations for your behavior while on supervision and identify the minimum tools needed by probation
officers to keep informed, report to the court about, and bring about improvements in your conduct and condition.

I.     You must report to the probation office in the federal judicial district where you are authorized to reside within 72 hours of your
       release from imprisonment, unless the probation officer instructs you to report to a different probation office or within a different time
       frame.
2.     After initially reporting to the probation office, you will receive instructions from the court or the probation officer about how and
       when you must report to the probation officer, and you must report to the probation officer as instructed.
3.     You must not knowi ngly leave the federal judicial district where you are authorized to reside without first getting permission from the
       court or the probation officer.
4.     You must answer truthfully the questions asked by your probation officer.
5.     You must live at a place approved by the probation officer. If you plan to change where you live or anything about your living
       arrangements (such as the people you live with), you must notify the probation officer at least 10 days before the change. If notifying
       the probation officer in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72
       hours of becoming aware of a change or expected change.
6.     You must allow the probation officer to visit you at any time at your home or elsewhere, and you m ust permit the probation officer to
       take any items prohibited by the conditions of your supervision that he or she observes in plain view.
7.     You must work full time (at least 30 hours per week) at a lawful type of employment, unless the probation officer excuses you from
       doing so. If you do not have full-time employment you must try to find full-time employment, unless the probation officer excuses
       you from doing so. If you plan to change where you work or anything about your work (such as your position or your j ob
       responsibilities), you must notify the probation officer at least 10 days before the change. If notifying the probation officer at least 10
       days in advance is not possible due to unanticipated circumstances, you must notify the probation officer within 72 hours of
       becoming aware of a change or expected change.
8.     You must not communicate or interact with someone you know is engaged in criminal activity. If you know someone has been
       convicted ofa felony, you must not knowingly communicate or interact with that person without first getting the permission of the
       probation officer.
9.     If you are arrested or questioned by a law enforcement officer, you must notify the probation officer within 72 hours.
I0.    You must not own, possess, or have access to a fi rearm, ammunition, destructive device, or dangerous weapon (i.e., anything that was
       designed, or was modified for, the specific purpose of causing bodily injury or death to another person such as nunchakus or tasers).
I 1.   You must not act or make any agreement with a law enforcement agency to act as a confidential human source or informant without
       first getting the permission of the court.
12.    If the probation officer determines that you pose a risk to another person (including an organization), the probation officer may
       require you to notify the person about the risk and you must comply with that instruction. The probation officer may contact the
       person and confirm that you have notified the person about the risk.
13.    You must follow the instructions of the probation officer related to the conditions of supervision.



U.S. Probation Office Use Only
A U.S. probation officer has instructed me on the conditions specified by the court and has provided me with a written copy of this
judgment containing these conditions. For further information regarding these conditions, see Overview qf Probation and Supervised
Release Conditions, available at: www.uscou rts.go'{:.


Defendant's Signature                                                                                     Date _ _ _ _ _ __
AO 245B (Rev. 09119)   Judgment in a Criminal Case
                       Sheet 3D - Supervised Relea5e
                                                                                             Judgment-Page     6_   of         8
DEFENDANT: Stephen Stroh
CASE NUMBER: 0313 2:18CR00333-001

                                         SPECIAL CONDITIONS OF SUPERVISION
 The defendant shall refrain from the illegal possession and/or use of drugs and alcohol and shall submit to urinalysis or
 other forms of testing to ensure compliance. It is further ordered that the defendant shall participate in drug and alcohol
 treatment at the direction and discretion of the probation officer and abide by the rules of any such program until
 satisfactorily discharged.

 The defendant shall provide the U.S. Probation Office with full disclosure of his financial records to include yearly income
 tax returns upon the request of the U.S. Probation Office. The defendant shall cooperate with the probation officer in the
 investigation of his financial dealings and shall provide truthful monthly statements of his income.

 The defendant is prohibited from incurring any new credit charges or opening additional lines of credit without the approval
 of the probation officer, unless the defendant is in compliance with a payment schedule for any financial obligation. The
 defendant shall not encumber or liquidate interest in any assets unless it is in direct service of the financial obligation or
 otherwise has the express approval of the Court.

 The Court finds that the defendant does not have the ability to pay a fine. The Court will waive the fine in this case.
 It is further ordered that the defendant shall pay to the United States a total special assessment of $700.00.

 The special assessment is due immediately. It is recommended that the defendant participate in the Bureau of Prisons
 Inmate Financial Responsibility Program and provide a minimum payment of $50.00 per quarter towards the special
 assessment. In the event that the entire special assessment is not paid prior to the commencement of supervision, the
 defendant shall satisfy the amount due in monthly installments of not less than $50.00, to commence 30 days after release
 from confinement.
AO 245B (Rev. 09/19)   Judgment in a Criminal Case
                       Sheet 5 - Criminal Monetary Penalties
                                                                                                            Judgment - Page      7      of
 DEFENDANT: Stephen Stroh
 CASE NUMBER: 0313 2:18CR00333-001
                                                 CRIMJNAL MONETARY PENALTIES
        The defendant must pay the total criminal monetary penalties under the schedule of payments on Sheet 6.


                      Assessment                Restitution                   Fine                   A VAA Assessment*           JVTA Assessment**
TOTALS              $ 700.00                $   0.00                      $   0.00               $   0.00                     $ 0 .00




 D      The determination ofrestitution is deferred until                            An Amended Judgment in a Criminal Case (AO 245C) will be
        entered after such determination.

 D      The defendant must make restitution (including community restitution) to the following payees in the amount listed below.

        If the defendant makes a partial payment, each payee shall receive an approximately proportioned p ayment, unless specified otherwise in
        the priority order or percentage payment column below. However, pursuant to 18 U.S.C. § 3664(1), all nonfederal victims must be paid
        before the United States is paid.

Name of Payee                                                    Tota l Loss***                  Restitution Ordered          Priority or Percentage




TOTALS                                $                           0 .00              $ _ _ _ _ __ _0_.00



 D       Restitution amount ordered pursuant to plea agreement $

 D       The defendant must pay interest on restitution and a fine of more than $2,500, unless the restitution or fine is paid in full before the
         fifteenth day after the date of the judgment, pursuant to 18 U.S.C. § 3612(-f). All of the payment options on Sheet 6 may be subj ect
         to penalties for delinquency and default, pursuan t to 18 U .S.C. § 36 12(g).

 liZl    The court determined that the defendant does not have the ability to pay interest and it is ordered that:

         D the interest requirement is waived for the            D fine         D restitution.
         D the interest requirement for the         0    fi ne     D restitution is modified as fol lows:

 * Amyi Vicky: ~ d Andy Child Pomograph_y Victim Assistance Act of 2018, Pub. L. No. 115-299.
 ** Justice for victims of Trafficking Act of2015, Pub. L. No . 114-22.
 *** Findings for the total amount oflosses are required under Chapters 109A, 110, ] JOA, and 113A of Title 18 for offenses committed on
 or after September 13, 1994, but before April 23, 1996.
AO 245B (Rev. 09/19)       Judgment in a Criminal Case
                           Sheet 6 - Schedule of Payments
                                                                                                                   Judgment -   Page   __a__    of _    8_ _
DEFENDANT: Stephen Stroh
CASE NUMBER: 0313 2:18CR00333-001

                                                            SCHEDULE OF PAYMENTS

 Having assessed the defendant's ability to pay, payment of the total criminal monetary penalties is due as follows:

A     D         Lump sum payment of$                                due immediately, balance due
                                                  - --

                D     not later than                                     , or
                D     in accordance with     •    C,    D    D,    D      E, or     D F below; or

 B    ~         Payment to begin immediately (may be combined with                oc,         0 D,or       0 F below); or

C     D Payment in equal                                  (e.g., weekly, monthly, quarterfyj installments of $                 over a period of
                               (e.g., months or yea,-sj, to commence                       (e.g., 30 or 60 days) after the date of this judgment; or

D     D Payment in equal             _ _ _ _ _ (e.g .. weekly, monthly, quarterfyj installments of $ _ ___ over a period of
            _       _ __       (e.g., months or years) , to commence  _ _ _ (e.g., 30 or 60 daysj after release from imprisonment to a
                term of supervision; or

 E    D Payment during the term of supervised release will commence within _ _ _ _ _ (e.g., 30 or 60 days) after release from
                imprisonment. The court will set the payment plan based on an assessment of the defendant's ability to pay at that time; or

F     Ill       Special instructions regarding the payment of criminal monetary penalties:
                 Participate in the Bureau of Prisons Inmate Financial Responsibility Program and provide a minimum payment of
                 $25.00 per quarter towards the special assessment. In the event that the entire special assessment is not paid
                 prior to the commencement of supervision, the defendant shall satisfy the amount due in monthly installments of
                 not less than $25.00, to commence 30 days after release from confinement.


Unless the court has expressly ordered otherwise, ifthisjudgment imposes imprisonment, payment of criminal monetary penalties is due during
the period of imprisonment. All criminal monetary penalties, except those payments made through the Federal Bureau of Prisons' Inmate
Financial Responsibility Program, are made to the clerk of the court

The defendant shall receive credit for all payments previously made toward any criminal monetary penalties imposed.




D     Joint and Several

      Case Number
      Defendant and Co-Defendant Names                                                         Joint and Several                 Corresponding Payee,
      (including defendant number)                             Total Amount                        Amount                            if appropriate




D     The defendant shall pay the cost of prosecution.

0     The defendant shall pay the following court cost(s):

D     The defendant shall forfeit the defendant's interest in the following property to the United States:




Payments shall be applied in the following order: (]) assessment, (2) restitution principal, (3) restitution interest, (4) AVAA assessment,
(5) fine principal, (o) fine interest, (7) community restitution, (8) JVTA assessment, (9) penalties, and (10) costs, including cost of
prosecut10n and court costs.
